                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     VIANN BONOAN,                                      Case No. 19-cv-01068-RS (SK)
                                   8                     Plaintiff,
                                                                                            ORDER REGARDING DISCOVERY
                                   9             v.                                         LETTER BRIEF FILED ON
                                                                                            NOVEMBER 22, 2019
                                  10     ADOBE, INC.,
                                  11                     Defendant.                         Regarding Docket No. 65
                                  12          Now before the Court is the discovery dispute addressed by the parties in their joint letter
Northern District of California
 United States District Court




                                  13   brief filed on November 22, 2019. Plaintiff seeks answers to Interrogatory No. 10. Defendant

                                  14   seeks protection from responding and also seeks protection for responses to Interrogatories Nos.
                                       11, 13, and 14.
                                  15
                                              The Court ORDERS that Defendant must provide responses to Interrogatories Nos. 10, 11,
                                  16
                                       13 and 14. Interrogatory No. 10 does not ask for information based on a legal description.
                                  17
                                       Instead, Interrogatory No. 10 seeks only information about telephone calls that Defendant made
                                  18
                                       “using the hardware or software Defendant used” to call Plaintiff.
                                  19
                                              Because Defendant is not required to respond to Interrogatory No. 9, to the extent that
                                  20   Interrogatories Nos. 11, 13 and 14 are dependent on telephone numbers provided in responses to
                                  21   Interrogatory No. 9, Defendant is not required to answer Interrogatories Nos. 11, 13 and 14 with
                                  22   respect to telephone numbers in response to Interrogatory No. 9 but instead should respond only as
                                  23   to the telephone numbers provided in responses to Interrogatories Nos. 10, 11, or 13. The

                                  24   responses are due on December 16, 2019.

                                  25          The Court is concerned that the parties have different positions on whether Defendant
                                       earlier agreed to provide a response to Interrogatory No. 10. The Court notes that, in an earlier
                                  26
                                       discovery letter brief (Dkt. 56), Defendant stated: “Adobe did not object to Interrogatory No. 10
                                  27
                                       on that basis because it seeks information related only to Adobe’s alleged communications to
                                  28
                                   1   Plaintiff or to telephone number (281) XXX9685.” It is thus understandable that Plaintiff would

                                   2   interpret this statement as an agreement to respond to Interrogatory No. 10. The Court notes that
                                       the parties appear to be submitting briefs without meeting and conferring, and the Court
                                   3
                                       encourages the parties to do so rather than to rush to Court with every discovery dispute.
                                   4
                                              IT IS SO ORDERED.
                                   5
                                       Dated: November 26, 2019
                                   6
                                                                                       ______________________________________
                                   7
                                                                                       SALLIE KIM
                                   8                                                   United States Magistrate Judge

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
